Citation Nr: 1738479	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1986 to June 1991.  The Veteran also had extensive service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued July 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) in which service connection was denied for failure to submit new and material evidence.  

In October 2015, the Board remanded the matter to afford the Veteran a hearing as requested on her substantive appeal (VA Form 9).

In January 2016, the Veteran appeared for a travel-board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claim file.

This matter is presently before the Board for further appellate review.


FINDINGS OF FACT

1.  A May 1992 rating decision denied service connection for the Veteran's left knee disorder.

2.  Evidence added to the record since the May 1992 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.

3.  The Veteran injured her knee while on active duty and during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying the claim for service connection of a left knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection of a left knee disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein; therefore, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

New & Material Evidence

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the RO initially denied the Veteran's claim for service connection for a left knee disorder in a May 1992 rating decision on the basis that the evidence did not show objective findings of disability or functional impairment of her left knee.  Since the denial of the Veteran's claims in May 1992, the Veteran has submitted new evidence which includes service treatment records (STRs) during a period of INACDUTRA while in the National Guard.  Other evidence submitted include medical records from the Veteran's private physician which indicates the Veteran has chronic knee problems, including a diagnosis consistent with bursitis, a restriction of no running, and a nexus opinion relating the knee disability to service.  

Since the evidence submitted above was not considered in the May 1992 rating decision, the evidence is "new and material."  The May 1992 denial was based on the absence of objective findings and functional limitations on the Veteran's VA examination.  The newly submitted evidence speaks directly to elements which were not of record, mainly a left knee injury with a causal relationship to service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for a left knee disorder is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a)(d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran seeks service connection for her left knee disability contending she injured it while in service.  The Veteran reported injuring her left leg and left knee joint in August 1990.  STRs reveal a complaint of left knee pain in May 1991.  In the May 1991 injury, the Veteran complained of lack of trust in her knee while running or in aerobics.  The examiner noted stable joint with no effusion, joint line tenderness, and slight medial-tibial plateau tenderness.  The Veteran was referred to physical therapy for exercise therapy.

In July 2001, the Veteran injured her left knee during a period of INACDUTRA.  A line of duty investigation was conducted and found that the Veteran slipped on loose gravel during a litter obstacle course and fell on her left knee.  She subsequently reinjured her knee after she bent down to lift a litter and banged her left knee on a rock causing severe pain.  The Veteran was treated with ice packs and a knee brace to use with activity.

In October 2001, the Veteran was treated for patellofemoral dysfunction and gait deviations with physical therapy.  In June 2010, an MRI revealed the Veteran had possible bursitis.

In a March 2011written statement, the Veteran's private physician noted he has treated the Veteran since 2003 and that the Veteran has had chronic knee problems.  The examiner reported that after reviewing his own records of the Veteran and her military records, the Veteran has had activity restriction for years and is not able to run nor kneel or stand for prolonged periods of time due to instability of the knee and muscle tightness.  Moreover, the examiner reviewed the Veteran's June 2010 MRI and noted the results were consistent with bursitis.  The examiner concluded that the Veteran's knee disability results from her knee injury while in service.  

In October 2011, the Veteran was given a VA examination for her left knee.  The examiner noted pain, instability, stiffness, and weakness, with normal gait.  She further noted pain at rest, with normal left knee extension.  The examiner opined that it was less than likely that the Veteran's knee pain was related to service since there was no treatment records available indicating the Veteran had left knee problems from 1991 to 2003, records indicated her knee x-ray in service was normal, and that the knee problem had resolved.  The examiner further noted the Veteran's occupation as a dental assistant, with extensive standing could have contributed to the Veteran's knee pain.

Considering the evidence as a whole, the Board finds the preponderance of the evidence weighs in favor of the Veteran.  The evidence shows the Veteran reported a knee injury during active duty in August 1990 and complained of knee pain in May 1991.  As referenced above, the Veteran is competent to report the presence of a disability and symptoms thereof, and the Board finds her credible in this regard.  See Jandreau, 492 F.3d. 1372.  Additionally, a line of duty investigation noted a left knee injury during a period of INACDUTRA in July 2001.  The Veteran was previously diagnosed and treated with patellofemoral dysfunction and has a current diagnosis consistent with bursitis.  Further, her private physician has noted the Veteran has had chronic knee pain for a number of years and attributes this pain to her in-service injury.  

The Board does not give much probative value to the October 2011 VA examination as the examiner's rationale is inconsistent with the evidence of record, and the examiner used speculation in rendering her opinion.  The examiner noted there are no treatment records available for the Veteran from 1991 to 2003; however, as referenced above, the Veteran reinjured her knee in July 2001 which was clearly noted in a line of duty investigation.  Although the examiner referenced this particular incident in 2001 in the examination, the Board is unclear as to whether this injury was considered in the examiner's supporting rationale since the examination contains contradictory statements. Further the examiner noted that the Veteran's employment as a dental assistant could have contributed to her knee pain which is speculative in nature.  Thus, the Board finds that the opinion does not provide probative evidence in support of the Veteran's appeal as it is inconsistent and speculative.  

As a result, the Board finds the private medical physician's opinion as most probative as it is the most credible and persuasive to the issue at hand.  Therefore, the Board finds the evidence preponderates in favor of the Veteran's claim, and accordingly, the claim for service connection for a left knee disability shall be granted.






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


